department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp scano-123629-02 uilc internal_revenue_service national_office service_center advice memorandum for ronald p rivellie chief partnerships trusts and international section op fs s p p from pamela w fuller senior technician reviewer cc pa apjp subject request for service_center advice - itin signature and itin dependent this chief_counsel_advice responds to your memorandum dated date requesting service_center advice in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues can a resident spouse sign a form w-7 as a guardian of his her unavailable spouse can the internal_revenue_service service reject a form w-7 if the applicant designates that he she is a dependent of a u_s_person but has an address outside of the united_states canada or mexico facts issue a foreign individual wants to apply for an itin but is unavailable ie outside of the country the resident spouse signs the form w-7 on behalf of the unavailable scano-123629-02 spouse the resident spouse indicates on the form w-7 that he she is the guardian of the unavailable spouse issue a foreign individual files form w-7 requesting an irs taxpayer_identification_number itin the applicant indicates that the reason for submitting the form w-7 is because he she is a dependent of a u_s_person the address of the applicant is outside the united_states canada or mexico conclusion issue a person can only sign a form w-7 as a guardian when the applicant is age or under therefore a resident spouse cannot sign a form w-7 as a guardian of his her unavailable spouse issue a resident_alien under the substantial_presence_test of sec_7701 satisfies the definition of a dependent pursuant to sec_152 therefore the service should not reject a form w-7 solely because an applicant designates that he she is a dependent of a u_s_person and has an address outside of the united_states law and analysis issue generally sec_6109 of the internal_revenue_code code provides that when required by regulations prescribed by the secretary any person required under the authority of the title_26 code to make a return statement or other document must include in the return statement or other document the identifying number as may be prescribed for securing the proper identification of such person sec_301_6109-1 of the regulations on procedure and administration regulations states that an individual required to furnish a taxpayer identifying number but who is not eligible to obtain a social_security_number must use an itin the regulations define an itin as a taxpayer identifying number issued to an alien individual by the service upon application_for use in connection with filing_requirements under this title see sec_301_6109-1 an alien individual is an individual who is not a citizen or national of the united_states id sec_301_6109-1 of the regulations require that such individual apply for an itin on form w-7 application_for irs individual_taxpayer_identification_number an applicant for an itin shall furnish the information required by the form w-7 and its accompanying instructions id scano-123629-02 the form w-7 requires the applicant execute the form under penalty of perjury if an applicant is age or under a delegate parent or guardian should sign if an applicant is over the age of the applicant may appoint an authorized agent the authorized agent must print his her name in the appropriate area and attach a form_2848 power_of_attorney and declaration of representative in this scenario the resident spouse designates himself herself as the guardian of the unavailable spouse this designation does not adhere to the requirements of form w-7 a person may sign as a guardian only where the applicant is age or under therefore the resident spouse cannot sign the form w-7 as guardian of the unavailable spouse however as stated above an applicant over the age of may appoint an authorized agent to sign the form w-7 in this case the unavailable spouse could appoint the resident spouse as an authorized agent the resident spouse would print his her name on the w-7 and attach a form_2848 issue as stated above sec_301_6109-1 of the regulations states that an applicant for an itin shall furnish the information required by the form w-7 and its accompanying instructions including the individual’s name address foreign tax identification_number if any and the specific reason for obtaining an itin the form w-7 provides one reason for obtaining an itin as dependent of u_s_person this is an individual who may be claimed as a dependent on a u s tax_return and who is unable or not eligible to obtain a social_security_number a u_s_person is a citizen national or resident_alien of the united_states sec_152 of the code defines the term dependent as not including any individual who is not a citizen or national of the united_states unless such individual is a resident_of_the_united_states or of a country contiguous to the united_states sec_7701 defines a resident_of_the_united_states an applicant who is a resident_alien under the substantial_presence_test of sec_7701 satisfies the sec_152 definition of dependent and therefore may mail a form w-7 from an address outside of the united_states canada or mexico as a result the service should not reject a form w-7 merely because the address of the applicant is outside the united_states canada or mexico this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
